                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

SUSAN CHIPPS,

          Plaintiff,

v.                                                                        1:19-cv-00027-KRS-SMV

FARM BUREAU PROPERTY &
CASUALTY INSURANCE COMPANY,

          Defendant.

                  STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

          THIS MATTER having come before the Court upon Plaintiff, Susan Chipps, and

Defendant, Farm Bureau Property & Casualty Insurance Company’s, Stipulated Motion to

Dismiss with Prejudice, for an Order dismissing the Complaint, and all causes of action stated

therein, or which could have been stated therein, by the parties on the grounds that all matters in

controversy by Plaintiff against Defendant in this action have been fully resolved; and the Court

having read the pleadings and noting the concurrence of counsel, and being fully advised in the

premises, FINDS:

     1.       That it has jurisdiction over the parties and the subject matter of this suit,

     2.       Said Motion is well taken and should be granted.

          IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that the Complaint

and all causes of action stated therein, or which could have been stated therein, filed by Plaintiff

against Defendant be and hereby is dismissed, with prejudice, with each party to bear his/its own

fees and costs incurred.



                                                          ______________________________
                                                          KEVIN R. SWEAZEA
                                                          UNITED STATES MAGISTRATE JUDGE
Approved:


/s/Meena H. Allen
Meena H. Allen


/s/Cynthia A. Braun approved 6/27/19
Cynthia A. Braun
